DETAILED ACTION 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

A. Claim 1: Claim limitation “optical mechanism that guides light” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “mechanism” coupled with functional language “guides” without reciting sufficient structure to achieve the function. Furthermore, the term “mechanism” is a non-structural generic placeholder that does not include any specific structure for performing the accompany functions. 

B. Claim 1 and 2: Claim limitation “control computation device that receives the object light” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “device” coupled with functional language “receives” without reciting sufficient structure to achieve the function. Furthermore, the term “device” is a non-structural generic placeholder that does not include any specific structure for performing the accompany functions. 

C. Claim 1: Claim limitation “display device that displays an image” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “device” coupled with functional language “displays” without reciting sufficient structure to achieve the function. Furthermore, the term “device” is a non-structural generic placeholder that does not include any specific structure for performing the accompany functions. 

See MPEP 2181.I.A: The following is a list of non-structural generic placeholders that may invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, paragraph 6: "mechanism for," "module for," "device for," "unit for," "component for," "element for," "member for," "apparatus for," "machine for," or "system for." Welker Bearing Co., v. PHD, Inc., 550 F.3d 1090, 1096, 89 USPQ2d 1289, 1293-94 (Fed. Cir. 2008); Massachusetts Inst. of Tech. v. Abacus Software, 462 F.3d 1344, 1354, 80 USPQ2d 1225, 1228 (Fed. Cir. 2006); Personalized Media, 161 F.3d at 704, 48 USPQ2d at 1886–87; Mas-Hamilton Group v. LaGard, Inc., 156 F.3d 1206, 1214-1215, 48 USPQ2d 1010, 1017 (Fed. Cir. 1998).

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. In the specification, 0036: “the optical mechanism 8 includes a collimator lens 30, a two-axis galvanometer mirror 32, and an object lens 34; 0039: “The control computation unit 14 includes a CPU, a ROM, a RAM, a hard disk, and the like.”, the control computation unit is considered being equivalent to the control computation device as amended; as well as 0040: “The display device 16 is constituted by a liquid crystal display, for example, and functions as a "display unit".”
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Claim 1 recites, “a control computation device that receives the object light guided by the optical mechanism”. A control computation device, according to the specification 0039, includes a CPU, a ROM, a RAM, a hard disk, and the like. It is unclear how the above types of device would have a capability of receiving the object light. For examination purpose, this limitation is interpreted such that the control computation device (14) controls the optical detection device (12) for detecting the object light. This interpretation is in-lined with the specification [0033] and FIG.1.
The dependent claim of the above rejected claim is rejected due to their dependency.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, and 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al (US 2018/0279874 A1, Foreign priority date filed 12/19/2014, hereinafter “Yoshida”) in view of Imamura (US 2016/0317015 A1) in view of Mashiach (US 2008/0260217 A1, Filed 2007-04-23).   
Claim 1: Yoshida discloses, A blood vessel visualizing device (Abstract; “A blood flow measurement apparatus of an embodiment includes an image acquisition unit, an image region specification unit, a measurement location setting unit, a scanner, and a blood flow information generation unit…”) that includes an optical system using optical coherence tomography (0002; “Optical coherence tomography (OCT) is utilized…for function measurement…The blood flow measurement using OCT is applied to blood vessels”), and visualizes a network of blood vessels of skin (Abstract; “The image region specification unit analyzes the image to specify a plurality of blood vessel regions. The measurement location setting unit sets a plurality of measurement locations that intersects with the plurality of blood vessel regions.”), the blood vessel visualizing device (Abstract; “A blood flow measurement apparatus”) comprising: 
an optical mechanism (optical system 100, optical system emitted guided light which is seen as an optical mechanism) that guides light from a light source (Light source 101: 0025; “Light emitted from the observation light source…in the illumination optical system…(i.e., observation illumination light) is reflected by the reflection mirror….having the curved reflective surface, is refracted by the condenser lens…, and passes through the visible light cut filter….”) to tissue of the skin to scan the skin tissue (0021; “The object of blood flow measurement may be any biological tissue such as skin or internal organs.”) and guide object light reflected by the skin tissue (0027: “Return light (e.g., fundus reflection light, fluorescence, etc.) of the photographing illumination light is also guided along the same route as that of the observation illumination light…With this, a photographed image of the fundus Ef or the like is acquired.”); 
a control computation device (controller 210; 0044; “The controller 210 is the center of the control system of the blood flow measurement apparatus 1. The controller 210 includes the main controller 211 and the storage unit 212.”) that receives the object light (0026: “Return light of the observation illumination light from the eye E is refracted by the objective lens 22, passes through the dichroic mirror 46, passes through the aperture formed in the central area of the aperture mirror 21, passes through the dichroic mirror 55, passes through the focusing lens 31….and converges on the light receiving surface of the area sensor 35 with the condenser lens 34. The area sensor 35 detects the return light at a preset frame rate. With this, an observation image of the fundus Ef, an observation image of the anterior segment or the like is acquired.”) guided by the optical mechanism (Focus Driver 31A; 0031; “The focus driver 31A shown in FIG. 3 moves the focusing lens 31, and a driver mechanism (not illustrated) moves the focus optical system 60.”), acquires a tomographic image (image forming unit 220; Refer to 0047: “The image forming unit 220 forms image data of a cross sectional image and image data of a phase image based on detection signals from the optical detector 115”) of the skin by processing an optical interference signal (0038; “The light L0 output from the light source unit 101 is guided to the fiber coupler 103 through the optical fiber 102, and is split into the measurement light LS and the reference light LR.”; see re-produced Fig. 3 above; 0041; “The interference light LC generated by the superposition is guided through the optical fiber 110”) from the optical system (0047; “The image forming unit 220 forms image data of a cross sectional image and image data of a phase image based on detection signals from the optical detector 115.”), and calculates a network of blood vessels on the basis of the tomographic image (Abstract; “an image region specification unit, a measurement location setting unit, a scanner, and a blood flow information generation unit. The image acquisition unit acquires an image of a living body. The image region specification unit analyzes the image to specify a plurality of blood vessel regions.”); and 
a display device (monitor 75) that displays an image of the network of blood vessels (0136; “The main controller 211 displays, on the display unit 241, the blood flow information including the blood flow velocities, the blood vessel diameters, the blood flow amounts, etc. obtained for the plurality of blood vessel regions Bi and the total blood flow amount calculated in step S13, and the like. The blood flow information may include information indicating a plurality of measurement locations Lj (referred to as location information), the setting image, etc….”), 
wherein the control computation device (controller 210) identifies a plurality of blood-vessel-corresponding-coordinates on the basis of the acquired tomographic image, the blood-vessel-corresponding-coordinates being coordinates corresponding to blood vessels included in the network of blood vessels in the tomographic image, (0006: “The purpose of an embodiment is to provide a technique capable of performing blood flow measurement of a plurality of blood vessels in a suitable manner”; as well as 0080: “In FIG. 7, the z coordinate axis is oriented downward, and substantially coincides with the projection direction of the measurement light LS. Further, the cross section interval is indicated by “d”.”; as well as 0082: “The cross section interval “d” is used, in the calculation of the line segment, to embed the two cross sectional images G0 and G1 in the xyz coordinate system.”; as well as [0104]: “By the processing described above, the blood vessel diameter, the blood flow velocity, and the blood flow amount can be obtained for each blood vessel region Bi. The blood flow amount calculation unit 2325 can determine the total blood flow amount based on the plurality of blood flow amounts calculated for the plurality of blood vessel regions B1 to B6”) 
The technique taught in Yoshida teaches the technique of obtaining blood flow measurements on one blood vessel throughout the publication, the technique is completed on a plurality of blood vessels. 
the control computation device (controller 210) determines, for each of the blood vessel corresponding coordinates included in the network of blood vessels (Refer to 0080, 0082, and 0006 above), a diameter from each of the blood vessel corresponding coordinates determined as corresponding to one of the blood vessels (blood vessel diameter calculation unit 2324; refer to 0095; “The blood vessel diameter calculation unit 2324 calculates the diameter of the interested blood vessel Db at the first cross section C0. Examples of this calculation include…the second calculation method that utilizes a cross sectional image.”; as well as 0098; “Based on the scale and the pixels included in the blood vessel cross section V0, the blood vessel diameter calculation unit 2324 calculates the diameter of the interested blood vessel Db at the first cross section C0, that is, the diameter of the blood vessel cross section V0.”) and within which other blood vessel corresponding coordinates are presented, as a blood vessel diameter (Since Yoshida discloses providing a technique capable of performing blood flow measurements (i.e. calculating a diameter of the blood vessel) of a plurality of blood vessels, then Yoshida discloses within which other blood vessel corresponding coordinates are presented, as a blood vessel diameter.), and 
the control computation device (controller 210) identifies the blood vessel diameter respectively from the blood-vessel corresponding coordinates (Refer to 0062: “the condition include the width of a blood vessel region (referred to as the blood vessel diameter”; as well as 0064: “It is possible to employ a configuration that sets an order of priority to the blood vessel regions based on a predetermined condition and selects a plurality of blood vessel regions from the blood vessel regions according to the order of priority. For example, a configuration may be employed which ranks in descending order of their widths, and selects a predetermined number of blood vessel regions from the upper rank or selects blood vessel regions with widths equal to or larger than a predetermined width value.”; as well as 0147; “the image region specification unit may be configured to calculate the width of a blood vessel region in the image acquired by the image acquisition unit and specify the plurality of blood vessel regions so as to include blood vessel regions for which the calculated widths are equal to or larger than a predetermined threshold value.”)
Yoshida fails to discloses that the control computation device calculates thicknesses of the network of blood vessels by superimposing distinctions based on the magnitudes of the blood vessel diameter respectively onto the image of the network of blood vessels.
In an analogous field of endeavor in OCT image display for blood vessel characterization, Imamura is relied upon to teach: 
calculates thickness of the network of blood vessels by superimposing distinctions based on magnitudes of the blood vessel diameter respectively onto the image of the network of blood vessels. (STEP S932: Measuring Wall Thickness 0116: “The image processing unit 130 calculates the outer diameter of the blood vessel, the inner diameter of the blood vessel, the wall thickness, and Wall-to-Lumen Ratio (WLR) and Wall Cross-Sectional Area (WCSA) following along arterial branches that are the object of measurement, as index values based on the wall thickness, based on the blood vessel boundary positions detected in S922….where the following hold
WLR=(outer diameter of blood vessel−inner diameter of blood vessel)/(inner diameter of blood vessel)
WCSA=π((outer diameter of blood vessel)2−(inner diameter of blood vessel)2)”; 
as well as 0117: “The display control unit 133 displays a graph on the monitor 305 of the outer diameter of the blood vessel, the inner diameter of the blood vessel, the wall thickness, and wall thickness index values, measured following along the blood vessel. That is to say, the position in the direction in which the blood vessel runs is displayed ….and wall thickness index values (WLR and WCSA) are displayed on the vertical axis… Displaying this sort of wall thickness graph facilitates user comprehension of wall thickness distribution along the blood vessel. The display control unit 133 also performs a superimposed display of the wall boundaries detected in S922 following along the blood vessel, and the measurement values and wall thickness index values measured in S932”)
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the control computation of Yoshida that calculates the diameter of blood vessels from the blood-vessel-corresponding coordinates to include calculating thickness of the network of blood vessels by superimposing distinctions based on magnitudes of the blood vessel diameter respectively onto the image of the network of blood vessels as taught by Imamura. The motivation to do this yields predictable results such as improving the visualization of the blood vessel region. 
Yoshida as modified by Imamura fails to disclose determining a blood vessel radius/radii.
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method and device of Yoshida as modified by Imamura to calculate the radius/radii instead of the diameter because the radius and diameter are interconvertible as both convey the same information (the size of the circle) and have a direct mathematical relationship.  
The above noted combination teaches all the above except for:
wherein the control computation device identifies a plurality of blood-vessel-corresponding- coordinates on the basis of intensity values on the acquired tomographic image.
However, in an analogous filed of endeavor of ultrasound imaging for blood vessel characterization, Mashiach discloses, identifies a plurality of blood-vessel-corresponding- coordinates on the basis of intensity values on the acquired tomographic image (Refer to 0025: “The processor 100 may be connected to an external or ex vivo diagnostic imager 110, such as for example a computerized tomography (CT) device…or other imagers 110…imager 110 may capture one or more images of…a blood vessel 114, a tree of blood vessels…or other tubular vessels or receptacles.”; as well as 0027: “a location of a pixel 202 in an image 200 may be expressed as a function of coordinates of the position of the pixel on a horizontal (x) and/or vertical (y) axis. Other expressions of location, intensity and characteristics may be used.”; as well as 0032: “certain clusters of pixels 202 may be mapped …shows an area of a cluster of pixels 202 having a given range of image intensities… the isolable contour region that has a range of image intensity levels which is the same as or similar to the range of image intensity levels of a boundary or wall of vessel may be identified.”; as well as 0035: “Reference is made to FIG. 3, a schematic diagram of clustered pixels tracing a line that may represent a wall or boundary of a vessel.... … a tracing process may be performed on such cluster of pixels 300 to create a line or image element 302 that may represent a wall or boundary of a vessel… the x and y coordinates of such pixels may be plotted so that for example a relatively continuous line of pixels may trace what may be the walls or boundaries of one or more blood vessels that appear in the area of the image that was subject of the tracing process.”; as well as 0044: “pixels that may be included in an intensity level that characterized a vessel wall may be regressed, such as by a linear regression, or otherwise grouped around a line, curve or image element that may represent the vessel wall.”),
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify controller of Yoshida as modified by Imamura to include identifying a plurality of blood-vessel-corresponding-coordinates on the basis of intensity values on the acquired tomographic image as taught by Mashiach. The motivation to do this yields predictable results such as improving the detection of blood vessels appearing in an area of an image. 

Claim 3: Yoshida further discloses, A blood vessel visualizing method (See FIG. 9) for visualizing a network of blood vessels of skin (Abstract; “A blood flow measurement apparatus of an embodiment includes an image acquisition unit, an image region specification unit, a measurement location setting unit, a scanner, and a blood flow information generation unit…”), the method comprising: 
a tomographic image acquiring step (Acquire Fundus image S1) of acquiring a tomographic image of the skin by using optical coherence tomography (0047: “The image forming unit 220 forms image data of a cross sectional image and image data of a phase image based on detection signals from the optical detector 115”; as well as 0117: “First, the blood flow measurement apparatus 1 acquires an image of the fundus Ef for setting the measurement location (referred to as a setting image). The setting image is an image obtained by photographing the fundus Ef using the blood flow measurement apparatus 1 or another fundus imaging apparatus, and is, for example, an observation image, a photographed image or an OCT image of the fundus Ef. When the setting image is acquired by another fundus imaging apparatus, the blood flow measurement apparatus 1 obtains the setting image from the fundus imaging apparatus, an image archiving server, or the like. The setting image may be an image acquired in real time by the blood flow measurement apparatus 1 (for example, an observation image or an OCT image)”); 
a blood-vessel-corresponding-coordinates identifying step; a blood-vessel-corresponding-coordinates identifying step of identifying a plurality of blood-vessel-corresponding-coordinates on basis of the acquired tomographic image, the blood-vessel-corresponding-coordinates being coordinates corresponding to blood vessels included in the network of blood vessels in the tomographic image.  (Abstract; “The image region specification unit analyzes the image to specify a plurality of blood vessel regions. The measurement location setting unit sets a plurality of measurement locations that intersects with the plurality of blood vessel regions.”; as well as Step S8: Calculate Gradients of Blood Vessels in FIG. 9, refer 0006: “The purpose of an embodiment is to provide a technique capable of performing blood flow measurement of a plurality of blood vessels in a suitable manner”; as well as 0080: “In FIG. 7, the z coordinate axis is oriented downward, and substantially coincides with the projection direction of the measurement light LS. Further, the cross section interval is indicated by “d”.”; as well as 0082: “The cross section interval “d” is used, in the calculation of the line segment, to embed the two cross sectional images G0 and G1 in the xyz coordinate system.” Although Yoshida teaches the technique of obtaining blood flow measurements on one blood vessel throughout the publication, the technique is completed on a plurality of blood vessels,”; as well as 0082: “The cross section interval “d” is used, in the calculation of the line segment, to embed the two cross sectional images G0 and G1 in the xyz coordinate system.”)
The technique taught in Yoshida teaches the technique of obtaining blood flow measurements on one blood vessel throughout the publication, the technique is completed on a plurality of blood vessels.
a blood vessel diameter determining step of determining (Step 10 Calculate Blood Vessel Diameters), for each of the blood vessel corresponding coordinates included in the network of blood vessels (Refer to 0080, 0082, and 0006 above), a diameter from each of the blood vessel corresponding coordinates determined as corresponding to one of the blood vessels (blood vessel diameter calculation unit 2324; refer to 0095; “The blood vessel diameter calculation unit 2324 calculates the diameter of the interested blood vessel Db at the first cross section C0. Examples of this calculation include…the second calculation method that utilizes a cross sectional image.”; as well as 0098; “Based on the scale and the pixels included in the blood vessel cross section V0, the blood vessel diameter calculation unit 2324 calculates the diameter of the interested blood vessel Db at the first cross section C0, that is, the diameter of the blood vessel cross section V0.”) and within which other blood vessel corresponding coordinates are presented, as a blood vessel diameter (Since Yoshida discloses providing a technique capable of performing blood flow measurements (i.e. calculating a diameter of the blood vessel) of a plurality of blood vessels, then Yoshida discloses within which other blood vessel corresponding coordinates are presented, as a blood vessel diameter.); and 
Yoshida fails to discloses a thickness calculating step of calculating thickness of the network of blood vessels by superimposing distinctions based on magnitudes of the blood vessel diameter respectively from the blood-vessel-corresponding coordinates.
However, in an analogous field of endeavor in OCT image display for blood vessel characterization, Imamura is relied upon to teach: 
a thickness calculating step of calculating thickness of the network of blood vessels by superimposing distinctions based on magnitudes of the blood vessel diameter respectively onto the network of blood vessels (STEP S932: Measuring Wall Thickness 0116: “The image processing unit 130 calculates the outer diameter of the blood vessel, the inner diameter of the blood vessel, the wall thickness, and Wall-to-Lumen Ratio (WLR) and Wall Cross-Sectional Area (WCSA) following along arterial branches that are the object of measurement, as index values based on the wall thickness, based on the blood vessel boundary positions detected in S922….where the following hold
WLR=(outer diameter of blood vessel−inner diameter of blood vessel)/(inner diameter of blood vessel)
WCSA=π((outer diameter of blood vessel)2−(inner diameter of blood vessel)2)”; 
as well as 0117: “The display control unit 133 displays a graph on the monitor 305 of the outer diameter of the blood vessel, the inner diameter of the blood vessel, the wall thickness, and wall thickness index values, measured following along the blood vessel. That is to say, the position in the direction in which the blood vessel runs is displayed ….and wall thickness index values (WLR and WCSA) are displayed on the vertical axis… Displaying this sort of wall thickness graph facilitates user comprehension of wall thickness distribution along the blood vessel. The display control unit 133 also performs a superimposed display of the wall boundaries detected in S922 following along the blood vessel, and the measurement values and wall thickness index values measured in S932”)
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the control computation of Yoshida that calculates the diameter of blood vessels from the blood-vessel-corresponding coordinates to include a thickness calculating step of calculating thickness of the network of blood vessels by superimposing distinctions based on magnitudes of the blood vessel diameter respectively onto the image of the network of blood vessels as taught by Imamura. The motivation to do this yields predictable results such as improving the visualization of the blood vessel region. 
Yoshida as modified by Imamura fails to disclose determining a blood vessel radius/radii.
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method and device of Yoshida as modified by Imamura to calculate the radius/radii instead of the diameter because the radius and diameter are interconvertible as both convey the same information (the size of the circle) and have a direct mathematical relationship.  
The above noted combination teaches all the above except for: 
a blood-vessel-corresponding-coordinates identifying step of identifying a plurality of blood-vessel-corresponding-coordinates on the basis of intensity values on the acquired tomographic image, 
However, in an analogous filed of endeavor of ultrasound imaging for blood vessel characterization, Mashiach discloses, identifies a plurality of blood-vessel-corresponding- coordinates on the basis of intensity values on the acquired tomographic image, (Refer to 0025: “The processor 100 may be connected to an external or ex vivo diagnostic imager 110, such as for example a computerized tomography (CT) device…or other imagers 110…imager 110 may capture one or more images of…a blood vessel 114, a tree of blood vessels…or other tubular vessels or receptacles.”; as well as 0027: “a location of a pixel 202 in an image 200 may be expressed as a function of coordinates of the position of the pixel on a horizontal (x) and/or vertical (y) axis. Other expressions of location, intensity and characteristics may be used.”; as well as 0032: “certain clusters of pixels 202 may be mapped …shows an area of a cluster of pixels 202 having a given range of image intensities… the isolable contour region that has a range of image intensity levels which is the same as or similar to the range of image intensity levels of a boundary or wall of vessel may be identified.”; as well as 0035: “Reference is made to FIG. 3, a schematic diagram of clustered pixels tracing a line that may represent a wall or boundary of a vessel.... … a tracing process may be performed on such cluster of pixels 300 to create a line or image element 302 that may represent a wall or boundary of a vessel… the x and y coordinates of such pixels may be plotted so that for example a relatively continuous line of pixels may trace what may be the walls or boundaries of one or more blood vessels that appear in the area of the image that was subject of the tracing process.”; as well as 0044: “pixels that may be included in an intensity level that characterized a vessel wall may be regressed, such as by a linear regression, or otherwise grouped around a line, curve or image element that may represent the vessel wall.”),
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the blood-vessel-corresponding-coordinates identifying step of Yoshida as modified by Imamura to include identifying a plurality of blood-vessel-corresponding-coordinates on the basis of intensity values on the acquired tomographic image as taught by Mashiach. The motivation to do this yields predictable results such as improving the detection of blood vessels appearing in an area of an image. 

Claim 4: A non-transitory computer-readable storage medium storing a program for causing a computer to (data processor 230: 0112L: “The data processor 230 having the above functions includes, for example, a microprocessor, RAM, ROM, hard disk drive, circuit board, and the like. Computer programs for the microprocessor to execute the above functions are stored, in advance, in the storage device such as the hard disk drive.”) implement: 
function of identifying a plurality of blood-vessel-corresponding-coordinates on the basis of a tomographic image acquired by using optical coherence tomography, the blood-vessel-corresponding-coordinates being coordinates corresponding to blood vessels included in the network of blood vessels in the tomographic image; (Abstract; “The image region specification unit analyzes the image to specify a plurality of blood vessel regions. The measurement location setting unit sets a plurality of measurement locations that intersects with the plurality of blood vessel regions.”; as well as Step S8: Calculate Gradients of Blood Vessels in FIG. 9, refer 0006: “The purpose of an embodiment is to provide a technique capable of performing blood flow measurement of a plurality of blood vessels in a suitable manner”; as well as 0080: “In FIG. 7, the z coordinate axis is oriented downward, and substantially coincides with the projection direction of the measurement light LS. Further, the cross section interval is indicated by “d”.”; as well as 0082: “The cross section interval “d” is used, in the calculation of the line segment, to embed the two cross sectional images G0 and G1 in the xyz coordinate system.”; as well as 0082: “The cross section interval “d” is used, in the calculation of the line segment, to embed the two cross sectional images G0 and G1 in the xyz coordinate system.” Although Yoshida teaches the technique of obtaining blood flow measurements on one blood vessel throughout the publication, the technique is completed on a plurality of blood vessels”);
The technique taught in Yoshida teaches the technique of obtaining blood flow measurements on one blood vessel throughout the publication, the technique is completed on a plurality of blood vessels.
a function of determining (Step 10 Calculate Blood Vessel Diameters), for each of the blood vessel corresponding coordinates included in the network of blood vessels (Refer to 0080: “In FIG. 7, the z coordinate axis is oriented downward, and substantially coincides with the projection direction of the measurement light LS. Further, the cross section interval is indicated by “d”.”; as well as 0082: “The cross section interval “d” is used, in the calculation of the line segment, to embed the two cross sectional images G0 and G1 in the xyz coordinate system.” Although Yoshida teaches the technique of obtaining blood flow measurements on one blood vessel throughout the publication, the technique is completed on a plurality of blood vessels, refer to 0006: “The purpose of an embodiment is to provide a technique capable of performing blood flow measurement of a plurality of blood vessels in a suitable manner”), a diameter from each of the blood vessel corresponding coordinates determined as corresponding to one of the blood vessels (blood vessel diameter calculation unit 2324; refer to 0095; “The blood vessel diameter calculation unit 2324 calculates the diameter of the interested blood vessel Db at the first cross section C0. Examples of this calculation include…the second calculation method that utilizes a cross sectional image.”; as well as 0098; “Based on the scale and the pixels included in the blood vessel cross section V0, the blood vessel diameter calculation unit 2324 calculates the diameter of the interested blood vessel Db at the first cross section C0, that is, the diameter of the blood vessel cross section V0.”) and within which other blood vessel corresponding coordinates are presented, as a blood vessel diameter (Since Yoshida discloses providing a technique capable of performing blood flow measurements (i.e. calculating a diameter of the blood vessel) of a plurality of blood vessels, then Yoshida discloses within which other blood vessel corresponding coordinates are presented, as a blood vessel diameter.); and 
a function of calculating thickness of the network of blood vessels (Refer to 0062: “the condition include the width of a blood vessel region (referred to as the blood vessel diameter”; 0063: “The process of calculating the width of the blood vessel region may be an arbitrary process for calculating the width of the belt-shaped or tubular image region”) by superimposing distinctions (Refer to 0064: “It is possible to employ a configuration that sets an order of priority to the blood vessel regions based on a predetermined condition and selects a plurality of blood vessel regions from the blood vessel regions according to the order of priority. For example, a configuration may be employed which ranks in descending order of their widths, and selects a predetermined number of blood vessel regions from the upper rank or selects blood vessel regions with widths equal to or larger than a predetermined width value.”) based on magnitudes of the blood vessel diameter (0147; “the image region specification unit may be configured to calculate the width of a blood vessel region in the image acquired by the image acquisition unit and specify the plurality of blood vessel regions so as to include blood vessel regions for which the calculated widths are equal to or larger than a predetermined threshold value.”) respectively from the blood-vessel-corresponding-coordinates onto the image of the network of blood vessels (Refer to 0147 above as well as 0006: “The purpose of an embodiment is to provide a technique capable of performing blood flow measurement of a plurality of blood vessels in a suitable manner”).
Yoshida fails to discloses, a function of calculating thickness of the network of blood vessels by superimposing distinctions based on the magnitudes of the blood vessel diameter respectively from the blood-vessel-corresponding-coordinates onto the image of the network of blood vessels.
However, in an analogous field of endeavor in OCT image display for blood vessel characterization, Imamura is relied upon to teach: 
a function of calculating thickness of the network of blood vessels by superimposing distinctions based on the magnitudes of the blood vessel diameter respectively onto the image of the network of blood vessels.
(STEP S932: Measuring Wall Thickness 0116: “The image processing unit 130 calculates the outer diameter of the blood vessel, the inner diameter of the blood vessel, the wall thickness, and Wall-to-Lumen Ratio (WLR) and Wall Cross-Sectional Area (WCSA) following along arterial branches that are the object of measurement, as index values based on the wall thickness, based on the blood vessel boundary positions detected in S922….where the following hold
WLR=(outer diameter of blood vessel−inner diameter of blood vessel)/(inner diameter of blood vessel)
WCSA=π((outer diameter of blood vessel)2−(inner diameter of blood vessel)2)”; 
as well as 0117: “The display control unit 133 displays a graph on the monitor 305 of the outer diameter of the blood vessel, the inner diameter of the blood vessel, the wall thickness, and wall thickness index values, measured following along the blood vessel. That is to say, the position in the direction in which the blood vessel runs is displayed ….and wall thickness index values (WLR and WCSA) are displayed on the vertical axis… Displaying this sort of wall thickness graph facilitates user comprehension of wall thickness distribution along the blood vessel. The display control unit 133 also performs a superimposed display of the wall boundaries detected in S922 following along the blood vessel, and the measurement values and wall thickness index values measured in S932”)
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the control computation of Yoshida that calculates the diameter of blood vessels from the blood-vessel-corresponding coordinates to include a function of calculating thickness of the network of blood vessels by superimposing distinctions based on the magnitudes of the blood vessel diameter respectively onto the image of the network of blood vessels as taught by Imamura. The motivation to do this yields predictable results such as improving the visualization of the blood vessel region. 


Yoshida as modified by Imamura fails to disclose determining a blood vessel radius/radii.
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method and device of Yoshida as modified by Imamura to calculate the radius/radii instead of the diameter because the radius and diameter are merely two ways of saying the same thing, since both convey the same information (the size of the circle) and have a direct mathematical relationship.  
	The above noted combination teaches all the above except for: 
a function of identifying a plurality of blood-vessel-corresponding-coordinates on the basis of intensity values on a tomographic image acquired by using optical coherence tomography, 
However, in an analogous filed of endeavor of ultrasound imaging for blood vessel characterization, Mashiach discloses, a function of identifying a plurality of blood-vessel-corresponding- coordinates on the basis of intensity values on the acquired using optical coherence tomography, (Refer to 0025: “The processor 100 may be connected to an external or ex vivo diagnostic imager 110, such as for example a computerized tomography (CT) device…or other imagers 110…imager 110 may capture one or more images of…a blood vessel 114, a tree of blood vessels…or other tubular vessels or receptacles.”; as well as 0027: “a location of a pixel 202 in an image 200 may be expressed as a function of coordinates of the position of the pixel on a horizontal (x) and/or vertical (y) axis. Other expressions of location, intensity and characteristics may be used.”; as well as 0032: “certain clusters of pixels 202 may be mapped …shows an area of a cluster of pixels 202 having a given range of image intensities… the isolable contour region that has a range of image intensity levels which is the same as or similar to the range of image intensity levels of a boundary or wall of vessel may be identified.”; as well as 0035: “Reference is made to FIG. 3, a schematic diagram of clustered pixels tracing a line that may represent a wall or boundary of a vessel.... … a tracing process may be performed on such cluster of pixels 300 to create a line or image element 302 that may represent a wall or boundary of a vessel… the x and y coordinates of such pixels may be plotted so that for example a relatively continuous line of pixels may trace what may be the walls or boundaries of one or more blood vessels that appear in the area of the image that was subject of the tracing process.”; as well as 0044: “pixels that may be included in an intensity level that characterized a vessel wall may be regressed, such as by a linear regression, or otherwise grouped around a line, curve or image element that may represent the vessel wall.”),
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the identifying step of Yoshida as modified by Imamura to include identifying a plurality of blood-vessel-corresponding- coordinates on the basis of intensity values on the acquired using optical coherence tomography as taught by Mashiach. The motivation to do this yields predictable results such as improving the detection of blood vessels appearing in an area of an image. 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshida in view of Imamura in view of Mashiach, as applied to claim 1 above, in further view of Sakaguchi et al (US 2010/0189218 A1, Filed 2010, hereinafter “Sakaguchi”).
Claim 2: Yoshida as modified discloses all the elements above in claim 1, Yoshida further discloses the control computation device 210. However, the above noted combination fails to teach: wherein the control computation device calculates the thicknesses of the network of blood vessels by using different colors respectively at the blood-vessel-corresponding-coordinates depending on the magnitudes of the blood vessel radii.
However, in the same field of endeavor, Sakaguchi discloses, (0117; “generate a blood vessel center line by using the support unit 8 and superimpose and display it on a key image instead of or together with a predictive area”). Specifically, Sakaguchi, discloses, calculates the thicknesses (0117; “width”) of the network of blood vessels by using different colors respectively at the blood-vessel-corresponding-coordinates depending on the magnitudes of the blood vessel diameter (0117; “According to a processing method for this operation, blood vessel center lines are manually acquired on two or more key images…. The apparatus then calculates the three dimensional coordinates of the blood vessel center lines from the two dimensional coordinates of the blood vessel center lines, and projects them on the frame of another key image, thereby generating an image. When displaying this image, the apparatus preferably displays the blood vessel center line of the main blood vessel and the blood vessel center lines of the branch blood vessels in different colors. In addition, as shown in FIG. 29, the feature point designation support unit 8 may generate and display a blood vessel model by obtaining the diameter (width) of the blood vessel at each position on the blood vessel center line on one of the key images.”).
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the control computation device of Yoshida as modified by Imamura in view of Mashiach with Sakaguchi teachings of calculating the thickness of the network of blood vessels by using different colors respectively at the blood-vessel-corresponding-coordinates depending on the magnitudes of the blood vessel diameter because doing so would improve the blood vessel generation of blood vessel models (0117 of Sakaguchi). 
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method and device of Yoshida as modified by Imamura in view of Mashiach in view of Sakaguchi to calculate the radius/radii instead of the diameter because the radius and diameter are interconvertible as both convey the same information (the size of the circle) and have a direct mathematical relationship. As such, the modified combination above discloses, wherein the control computation device calculates the thicknesses of the network of blood vessels by using different colors respectively at the blood-vessel-corresponding-coordinates depending on the magnitudes of the blood vessel radii.

Conclusion
ny inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Robinson whose telephone number is (571)272-9019. The examiner can normally be reached M-R 9:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.A.R./Examiner, Art Unit 3793  



/YI-SHAN YANG/Primary Examiner, Art Unit 3793